Exhibit 10.2

SHARE REDEMPTION AGREEMENT AND RELEASE


This share redemption agreement and release (the “Agreement”), dated as of
January 26, 2015 (the “Effective Date”), is entered by Bitcoin Shop, Inc., a
Nevada corporation (the “Company”), and Charles Arlen Kiser Jr. (the “Employee”
and collectively with Company, the “Parties”).


WHEREAS, on February 5, 2014, the Company entered into a Share Exchange
Agreement (the “Share Exchange Agreement” and the transaction, the “Share
Exchange”) with BitcoinShop.us, LLC, a Maryland limited liability company
(“Bitcoin LLC”) pursuant to which the members of Bitcoin LLC transferred all of
the outstanding membership interest of Bitcoin LLC to the Company in exchange
for an aggregate of 100,773,923 shares of the Company’s common stock (the “Share
Exchange Shares”);
 
WHEREAS, in connection with the Share Exchange, the Employee received 12,596,740
Share Exchange Shares (the “Employee Share Exchange Shares”); and
 
WHEREAS, the Company and the Employee have agreed that the Employee will return
250,000 of the Employee Share Exchange Shares to the Company for cancellation
(the “Returned Employee Share Exchange Shares”) in consideration for a per share
payment of $0.01 or an aggregate payment of $2,500 (the “Share Payment”),
subject to the terms of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual conditions and covenants
contained in this Agreement, and for other good and valuable consideration, the
sufficiency and receipt of which is hereby acknowledged, it is hereby
stipulated, consented to, and agreed by and between the Parties as follows:


1.           Redemption of Shares.  On the Effective Date, the Employee shall
deliver the Returned Employee Share Exchange Shares to the Company along with a
duly executed medallion guaranteed stock power for cancellation.  Within three
(3) business days of the Effective Date, the Company shall deliver the Share
Payment to the Employee.


2.           Limited Release. The Employee hereby releases and discharges
Company and  its heirs, executors, administrators, parent company, holding
company, subsidiaries, successors, assigns, predecessors, past and present,
officers, directors, principals, control persons, past and present employees and
registered representatives, insurers, representatives, and attorneys (the
“Releasees”), from and against any and all actions, causes of action, suits,
debts, dues, sums of money, accounts, reckonings, bonds, bills, specialties,
covenants, contracts, controversies, agreements, promises, variances,
trespasses, damages, judgments, extents, executions, claims, and demands
whatsoever, in law, admiralty or equity, against Releasees, that the Employee,
on its own behalf and on behalf of its heirs, executors, administrators,
successors and assigns ever had, now have or hereafter can, shall or may, have
for, upon, or by reason of the Returned Employee Share Exchange Shares, and any
and all matters related thereto, whether or not known or unknown.  The Release
provided in this Paragraph 2 shall be effective on the Effective Date.


3.           No assignment.  The Employee represents and warrants that no other
person or entity has any interest in the matters released herein, and that he
has not assigned or transferred, or purported to assign or transfer, to any
person or entity all or any portion of the matters released herein.


4.           Fees and Expenses.  Each party shall be responsible for his or its
own attorneys’ fees and costs.


5.           Reliance.  The Parties acknowledge and represent that:  (a) they
have read the Agreement; (b) they clearly understand the Agreement and each of
its terms; (c) they fully and unconditionally consent to the terms of this
Agreement; (d) they have had the benefit and advice of counsel of their own
selection; (e) they have executed this Agreement, freely, with knowledge, and
without influence or duress; (f) they have not relied upon any other
representations, either written or oral, express or implied, made to them by any
person; and (g) the consideration received by them has been actual and adequate.
 
 
 

--------------------------------------------------------------------------------

 


6.           Entire Agreement.  This Agreement contains the entire agreement and
understanding concerning the subject matter hereof between the parties and
supersedes and replaces all prior negotiations, proposed agreement and
agreements, written or oral.  Each of the parties hereto acknowledges that none
of the parties hereto, agents or counsel of any party, has made any promise,
representation or warranty whatsoever, express or implied, not contained herein
concerning the subject hereto, to induce it to execute this Agreement and
acknowledges and warrants that it is not executing this Agreement in reliance on
any promise, representation or warranty not contained herein.


7.           Amendments.  This Agreement may not be modified or amended in any
manner except by an instrument in writing specifically stating that it is a
supplement, modification or amendment to the Agreement and signed by each of the
Parties hereto against whom such modification or amendment shall be claimed to
be effective.


8.           Enforceability.  Should any provision of this Agreement be declared
or be determined by any court or tribunal to be illegal or invalid, the validity
of the remaining parts, terms or provisions shall not be affected thereby and
said illegal or invalid part, term or provision shall be severed and deemed not
to be part of this Agreement.


9.           Governing Law.  This Agreement shall be governed, interpreted, and
construed in accordance with the laws of the State of New York.


10.           Counterparts.  This Agreement may be executed in facsimile
counterparts, each of which, when all parties have executed at least one such
counterpart, shall be deemed an original, with the same force and effect as if
all signatures were appended to one instrument, but all of which together shall
constitute one and the same Agreement.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first indicated above.


 

BITCOIN SHOP, INC.    
CHARLES ARLEN KISER JR.
 
By:     Name:     Title:    

 


